Tenney, J.,
orally.—The discontinuance as to Morse was a valid contract, and it was fulfilled by the plaintiff It was only in the nature of a nonsuit. A fair construction of the statute does not forbid his name being restored upon a new citation. The Judge’s ruling on that point was correct.
The evidence to show an erroneous date to the note was admissible. The jury found there was a mistake in the date. The note, by intendment of law, was payable in a year from the time it was -given. When purchased by the plaintiff it was not overdue or dishonored. The defences of fraud and of want of consideration cannot avail.
The amendment of the declaration was allowable. It was for the same cause of action. But it was not necessary. The writ contained the money counts, under which a note of either of the pay-days could be proved.